
	

113 HRES 476 IH: Strongly supporting the restoration and protection of State authority and flexibility in establishing and defining challenging student academic standards and assessments, and strongly denouncing the President’s coercion of States into adopting the Common Core State Standards by conferring preferences in Federal grants and flexibility waivers.
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 476
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Mr. Duncan of South Carolina (for himself, Mr. Wilson of South Carolina, Mr. Harris, Mr. Mulvaney, Mr. Franks of Arizona, Mr. Collins of Georgia, Mr. Hultgren, Mr. Huelskamp, Mr. Massie, Mrs. Blackburn, Mr. Terry, Mr. Amash, Mr. Cotton, Mr. Rogers of Alabama, Mr. Salmon, Mr. Gibbs, Mr. Jones, Mr. Sessions, Mr. Pompeo, Mr. Sanford, Mr. Kingston, Mr. Lance, Mr. Bentivolio, Mr. Cook, Mr. Cramer, Mr. Daines, Mr. Fleming, Mr. Lankford, Mr. Bishop of Utah, Mr. Weber of Texas, Mr. Stutzman, Mr. Meadows, Mr. Yoho, Mr. LaMalfa, Mr. Gohmert, Mr. Flores, Mr. King of Iowa, Mr. Chabot, Mr. Rooney, Mr. Stewart, Mr. Crawford, Mr. Gosar, and Mr. Benishek) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Strongly supporting the restoration and protection of State authority and flexibility in
			 establishing and defining challenging student academic standards and
			 assessments, and strongly denouncing the President’s coercion of States
			 into adopting the Common Core State Standards by conferring preferences in
			 Federal grants and flexibility waivers.
	
	
		Whereas education belongs in the hands of our parents, local officials, local educational agencies,
			 and States;
		Whereas the development of the common education standards known as the Common Core State Standards
			 was originally led by national organizations, but has transformed into an
			 incentives-based mandate from the Federal Government;
		Whereas, in 2009, the National Governors Association Center for Best Practices (NGA Center) and the
			 Council of Chief State School Officers (CCSSO), both of which are private
			 trade associations, began developing common education standards for
			 kindergarten through grade 12 (referred to in this preamble as the Common Core State Standards);
		Whereas, sections 9527, 9529, 9530, and 9531 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7907, 7909, 7910, and 7911) prohibit the establishment of a
			 national curriculum, national testing, mandatory national teacher
			 certification, and a national student database;
		Whereas Federal law makes clear that the Department of Education may not be involved in setting
			 specific content standards or determining the content of State assessments
			 in elementary and secondary education;
		Whereas President Barack Obama and Secretary of Education Arne Duncan announced competitive grants
			 through the Race to the Top program under sections 14005 and 14006 of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123
			 Stat. 282) (referred to in this preamble as the Race to the Top program) in July 2009;
		Whereas, on July 24, 2009, Secretary Duncan stated, The $4,350,000,000 Race to the Top program that we are unveiling today is a once-in-a-lifetime
			 opportunity for the Federal Government to create incentives for
			 far-reaching improvement in our Nation’s schools.;
		Whereas, on July 24, 2009, Secretary Duncan also stated, But I want to be clear that Race to the Top is also a reform competition, one where States can
			 increase or decrease their odds of winning Federal support.;
		Whereas, under the Race to the Top program guidelines, States seeking funds were pressed to
			 implement 4 core, interconnected reforms, and the first of these reforms
			 was to adopt internationally benchmarked standards and assessments that prepare students for success in college
			 and the workplace;
		Whereas, on July 24, 2009, President Obama outlined the connection between common education
			 standards and Race to the Top program funds, stating, I am issuing a challenge to our [N]ation’s governors and school boards, principals and teachers,
			 businesses and non-profits, parents and students: if you set and enforce
			 rigorous and challenging standards and assessments; if you put outstanding
			 teachers at the front of the classroom; if you turn around failing
			 schools—your State can win a Race to the Top grant that will not only help
			 students outcompete workers around the world, but let them fulfill their
			 God-given potential.;
		Whereas the selection criteria designed by the Department of Education for the Race to the Top
			 program provided that for a State to have any chance to compete for
			 funding, it must commit to adopting a common set of K–12 standards;
		Whereas Common Core State Standards establish a single set of education standards for kindergarten
			 through grade 12 in English language arts and mathematics that States
			 adopt;
		Whereas Common Core State Standards were, during the initial application period for the Race to the
			 Top program, and remain, as of the date of the adoption of this
			 resolution, the only common set of kindergarten through grade 12 standards
			 in the United States;
		Whereas, on July 24, 2009, Secretary Duncan stated, To speed this process, the Race to the Top program is going to set aside $350,000,000 to
			 competitively fund the development of rigorous, common State assessments.;
		Whereas, since the Race to the Top program’s inception, States have been incentivized by Federal
			 money to adopt common education standards;
		Whereas States began adopting Common Core State Standards in 2010;
		Whereas States that adopted Common Core State Standards before August 2, 2010, were awarded 40
			 additional points out of 500 points for their Race to the Top program
			 applications;
		Whereas 45 States have adopted Common Core State Standards;
		Whereas 31 States, of the 45 total, adopted Common Core State Standards before August 2, 2010;
		Whereas States that have adopted Common Core State Standards are given preference in the
			 application process for the waivers issued under the authority of section
			 9401 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7861) that provide flexibility with respect to certain requirements of
			 such Act;
		Whereas States that have adopted Common Core State Standards are currently collaborating to develop
			 common assessments that will be aligned to the Common Core State Standards
			 and replace existing end-of-the-year State assessments;
		Whereas these assessments will be available in the 2014–2015 school year;
		Whereas 2 consortia of States are developing common assessments: the Partnership for Assessment of
			 Readiness for College and Careers (PARCC) and the Smarter Balanced
			 Assessment Consortium (SBAC);
		Whereas national standards lead to national assessments and national assessments lead to a national
			 curriculum;
		Whereas education standards help teachers ensure their students have the skills and knowledge they
			 need to be successful by providing clear goals for student learning;
		Whereas challenging academic standards are vital to ensuring students are college and career ready;
		Whereas blanket education standards should not be a prerequisite for Federal funding;
		Whereas States are incentivized to adopt Common Core State Standards by the explicit correlation
			 between the adoption of the Common Core State Standards by the State and
			 the preference provided to such States through the Race to the Top program
			 and the flexibility waivers issued under the authority of section 9401 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7861);
		Whereas the Secretary of Education has created a system of grants and waivers that influence,
			 incentivize, and coerce State educational agencies, commissions, and
			 boards into implementing common elementary and secondary school standards
			 and assessments endorsed by the Secretary;
		Whereas when Federal funds are linked to the adoption of common education standards, the end result
			 is increased Federal control over education and a decreased ability of
			 schools to meet the individual needs of the students in their schools;
		Whereas the implementation of Common Core State Standards will eventually impact home school and
			 private school students when institutions of higher education are
			 pressured to align their admission and readiness standards with curricula
			 based on the Common Core State Standards;
		Whereas the 10th amendment of the Constitution of the United States reads, The powers not delegated to the United States by the Constitution, nor prohibited by it to the
			 States, are reserved to the States respectively, or to the people; and
		Whereas, throughout the course of United States history, States have maintained the responsibility
			 of education based on the 10th amendment because the explicit power of
			 educating children was not delegated to the United States by the
			 Constitution: Now, therefore, be it
	
		That it is the sense of the House of Representatives that—
			(1)States and local educational agencies should maintain the right and responsibility of determining
			 educational curricula, programs of instruction, and assessments for
			 elementary and secondary education;
			(2)the Federal Government should not incentivize the adoption of common education standards or the
			 creation of a national assessment to align with such standards; and
			(3)no application process for any Federal grant funds, or for waivers issued by the Secretary under
			 the authority of section 9401 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7861), that occurs after the date of adoption of
			 this resolution should award any additional points, or provide any
			 preference, for the adoption of the Common Core State Standards or any
			 other national common education standards.
			
